Citation Nr: 1815796	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-46 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for amputation of the right second toe.

2.  Whether new and material evidence has been received in order to reopen a claim for service connection for obstructive sleep apnea.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for a jaw disorder.

5.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from April 1948 to February 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in February 2014 (declined to reopen the matters of service connection for amputation of the right second toe and obstructive sleep apnea and granted service connection for bilateral hearing loss and assigned a noncompensable rating from May 29, 2013, the date of receipt of the Veteran's claim for service connection) and November 2014 (denied service connection for a jaw disorder).  

A video conference hearing was held before the undersigned in January 2018.  The transcript is of record.

Regarding the claims of service connection for amputation of the right second toe and obstructive sleep apnea, despite the determination reached by the RO (with regard to reopening such claims), the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matters of service connection for sleep apnea and a compensable rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has temporomandibular joint (TMJ) arthritis due to service.

2.  An October 2012 rating decision declined to reopen the matter of service connection for amputation of the right second toe and denied service connection for sleep apnea; the Veteran did not file a notice of disagreement, new and material evidence was not received within one year of notice of the decision, and no relevant official service department records were subsequently associated with the record.

3.  Evidence added to the record since the October 2012 rating decision, pertinent to the claim of service connection for amputation of the right second toe is either cumulative or redundant, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

4.  Evidence added to the record since the October 2012 rating decision, pertinent to the claim of service connection for sleep apnea, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for sleep apnea.



CONCLUSIONS OF LAW

1.  The criteria for service connection for TMJ arthritis are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  New and material evidence has not been received, and the claim of service connection for amputation of the right second toe may not be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been received, and the claim of service connection for sleep apnea may be reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Temporomandibular Joint (TMJ) Disorder 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on a claim of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A September 2016 private treatment report notes the Veteran's history of boxing and subsequent left jaw pain and swelling in service, includes current findings of bilateral temporomandibular arthritis and an opinion that these conditions are service related.  VA May 2011 X-rays confirm moderately severe TMJ arthritis.  Accordingly, service connection for TMJ arthritis is granted.

New and Material Claims

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Right Toe

Service connection for amputation of the right 2nd toe was originally denied by an unappealed December 2003 rating decision on the basis that amputation of the right 2nd toe neither occurred in nor was caused by service.  Specifically, while the Veteran had exostosis of the 3rd toe right foot removed in service, there is no evidence of a right 2nd toe condition in service.  An unappealed October 2012 rating decision found that no new and material evidence had been submitted and declined to reopen the claim of service connection for amputation of the right 2nd toe.  Review of the newly received evidence since the October 2012 rating decision, including VA and private treatment records and the Veteran's hearing testimony, does not show any new evidence received is material, i.e., no evidence submitted pertains to an unestablished fact necessary to substantiate this claim.  

Although statements from the Veteran (including his hearing testimony) and his daughter assert that he has experienced toe problems since service, including 2nd right toe discomfort, these statements are cumulative as he made such claims prior to the October 2012 rating decision (see e.g., September 2003 VA feet examination report).  See Bostain v West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  Similarly, although a September 2016 private treatment report notes the Veteran's recollection of right 2nd toe surgery in service and includes the opinion that he "has service related injuries that continue to cause problems at this time;" such history was already considered by VA, and rejected.  In this regard, the Court has held that a physician's statement is not new and material evidence when based on a veteran's previously rejected recitation of history and not on an independent review of the records, and particularly true where, as here, there is no indication that the opinion was formed on a basis separate from the recited history and the physician never reviewed the service medical records or other relevant document which would enable formation of an opinion based on independent grounds.  Blackburn v. Brown, 8 Vet. App. 97, 103 (1995) (citing Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Knightly v. Brown, 6 Vet. App. 200, 205-06 (1993); and Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993)).  In short, an opinion based upon an inaccurate factual premise, even if not expressly so stated, is no better than the facts alleged and has no probative value.  Reonal, at 460-61 (1993). 

Accordingly, the Board finds that new and material evidence has not been received, and the claim of service connection for amputation of the right 2nd toe may not be reopened.

Sleep Apnea

Service connection for obstructive sleep apnea was originally denied by an unappealed October 2012 rating decision on the basis that obstructive sleep apnea was not shown in service and there is no link between obstructive sleep apnea and service or a service-connected disability, including sinusitis.  Review of the newly received evidence since the October 2012 rating decision includes a November 2016 private treatment report which notes the Veteran "[h]as primary central sleep apnea.  Possible TBI secondary to previous boxing history and concussive effects of armored tanks division during military service."  See also December 2014 treatment reports from the same physician.  Accordingly, the Board finds that the evidence added to the record since the October 2012 rating decision addresses an unestablished fact necessary to substantiate the claim of service connection for obstructive sleep apnea, and considered in conjunction with all of the evidence in the record, raises a reasonable possibility of substantiating the claim.  Taken at face value, as required for purposes of reopening, the new evidence received is both new and material, and the claim of service connection for obstructive sleep apnea may be reopened.  

De novo consideration of the claim is addressed in the remand below.


ORDER

Service connection for TMJ arthritis is granted.

The petition to reopen the claim of service connection for amputation of the right 2nd toe is denied.

New and material evidence having been received, the claim of entitlement to service connection for obstructive sleep apnea is reopened; the appeal is granted to this extent only.


REMAND

Regarding the reopened claim of service connection for obstructive sleep apnea and entitlement to an initial compensable rating for bilateral hearing loss, the Board finds that remand for additional development is necessary.  As noted above, the record includes evidence which suggests that the Veteran's obstructive sleep apnea may be related to his history of boxing and serving in armored tanks during service (the Veteran's service records show he served with an armored infantry battalion).  Finally, during his January 2018 Board hearing, the Veteran testified that his hearing loss disability has increased in severity since his most recent, February 2016, VA examination.  Accordingly, VA examinations to obtain nexus opinions as to the claim of service connection for obstructive sleep apnea and to determine the current severity of the Veteran's bilateral hearing loss are necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include updated VA treatment records.

2.  After the action requested in paragraph (1) is completed, please schedule the Veteran for an examination to determine the nature and etiology of his obstructive sleep apnea.  The Veteran's claims-file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be conducted.  Based on review of the record, the examiner should provide an opinion that responds to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the currently diagnosed obstructive sleep apnea had its onset in active service or is otherwise related to the Veteran's active service?

In addressing the above question, the examiner should consider and discuss as necessary the Veteran's history of boxing and concussive effects of serving in armored tanks during service and the December 2014 and November 2016 private treatment reports noting such events in service in connection with the Veteran's obstructive sleep apnea.  

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or greater) that the currently diagnosed obstructive sleep apnea is aggravated by the Veteran's service-connected sinusitis?

In addressing the above question, the examiner should consider and discuss as necessary the March 2012 VA Sleep Apnea Disability Benefits Questionnaire (DBQ) and April 2012 addendum opinion.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

A full rationale is to be provided for all stated medical opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Please schedule the Veteran for an appropriate VA audiological examination to determine the severity of the his bilateral hearing loss disability.  In addressing this question, the examiner should consider and discuss as necessary the Veteran's competent assertions of increased hearing impairment, February 2014 Hearing Loss and Tinnitus DBQ, February 2016 Hearing Loss and Tinnitus DBQ and November 2017 treatment records from Beaufort ENT and Allergy and.

4.  Thereafter, review the expanded record and readjudicate the claims on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


